Citation Nr: 0420754	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-02 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as secondary to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from November 1961 to November 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veteran Affairs Boise, Idaho Regional Office 
(RO), which denied service connection for diabetes mellitus 
type II.  


FINDINGS OF FACT

The veteran's diabetes mellitus did not originate during 
active service or within one year thereof, and is not 
otherwise related to service; the veteran did not serve in 
Vietnam or in the waters offshore of Vietnam.


CONCLUSION OF LAW

The veteran does not have diabetes mellitus which is the 
result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In an October 2001 
letter, VA informed the veteran of what the evidence must 
show to establish service connection for diabetes mellitus.  
In that letter, the veteran was informed by VA that VA was 
responsible for getting his service medical records, 
employment records, and records from other Federal agencies.  
VA told the veteran that it was his responsibility to inform 
VA of any other relevant records that he knew of that would 
help adjudicate his claim.  Additionally, in May 2003, the RO 
informed the veteran of the action they had taken on the case 
and requested that he submit evidence to support his claim 
that he served in Vietnam.

In light of the foregoing, the Board finds that the RO's 
letter in October 2001 and May 2003 complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  In the instant case, this was done.  

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the October 2001 VA notice.  Throughout the appeal 
process, VA has made reasonable efforts to obtain relevant 
records identified by the veteran.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records and VA treatment records.  The veteran has not 
identified any other evidence pertinent to this claim that is 
not already of record.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claims at this juncture.

II.  Background

The veteran's service medical records are negative for a 
diagnosis of diabetes mellitus type II.  Service personnel 
records show that the veteran had active military service 
from November 1961 to November 1965.  He had 8 months and 28 
days of foreign and/or sea service.  In January 1964 he had 
170 days of temporary duty and in April 1965 he had 98 days 
of temporary duty.  The locations of these duties were not 
reported.  The section of his DD 214 pertaining to his 
decorations, medals, badges, commendations, citations and 
campaign ribbons awarded or authorized listed AFGCM and small 
arms expert marksman ribbon.  A service medical record dated 
in June 1965 (which was during one of the veteran's temporary 
duty assignments), shows that the veteran was located at the 
George Air Force Base in California..

VA outpatient treatment report notes show that from 1998 to 
2001 the veteran was treated for diabetes mellitus.

The veteran, in August 2001, filed a claim of service 
connection for diabetes mellitus, as secondary to exposure to 
Agent Orange.  He stated that he developed the disease in 
1997.

In February 2002, the National Personnel Records Center 
reported that there was no Vietnam service found on file for 
the veteran.  

The veteran submitted a statement in May 2002 in which he 
claimed that he was sent on temporary duty to Da Nang Air 
Base in Vietnam to work on airframes and sheet metal.  He 
stated that he was there from June 1965 to the first of 
November 1965.  He stated that he did not have any copies of 
any orders to Vietnam but that he knew that he was in country 
in Vietnam.  In April 2003, the veteran stated that he was 
sent on temporary duty twice: once in Madrid, Spain for 170 
days and the second temporary assignment was in Vietnam for 
98 days. 

The veteran, in May 2003, submitted an Internet report 
regarding the service duties of a Major General.  

III.  Analysis

The veteran claims that service connection is warranted for 
diabetes mellitus type II.  In this regard, he asserts that 
his current diabetes mellitus type II is related to exposure 
to herbicides while serving in Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, such as diabetes mellitus, which become manifest to 
a compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Veterans who served in the Republic of Vietnam from January 
9, 1962 to May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
3.307(a)(6)(iii).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).  Diabetes mellitus type II shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 
C.F.R. § 3.309(e).

The veteran does not allege, and service records do not show, 
that diabetes mellitus was manifested during active service.  
Service medical records are completely negative for any 
complaints, finding, or diagnosis of diabetes mellitus.  The 
veteran claims that he was first diagnosed as having diabetes 
mellitus in 1997, several years following his November 1965 
service discharge.  He argues that his diabetes mellitus, 
type II is the result of exposure to herbicides in service.  
He claims that during a temporary duty assignment in April 
1965, he was sent to Vietnam and as a result he is presumed 
to have been exposed to herbicides .

The competent medical evidence of record currently reflects a 
diagnosis of diabetes mellitus which was first diagnosed 
years after service discharge.  Since diabetes mellitus was 
not diagnosed within one year of the veteran's service 
discharge, presumptive service connection in not warranted 
under the provisions of 38 C.F.R. § 3.307, 30309(a).  
Moreover, there is no competent medical evidence even 
suggesting a link between the currently diagnosed diabetes 
mellitus and the veteran's active service from November 1961 
to November 1965.  As such, service connection on a direct 
basis is not warranted for the disability.

The Board acknowledges that diabetes mellitus is a disease 
presumptively associated with exposure to certain herbicide 
agents.  However, in this case, there is no competent 
evidence that the veteran was actually exposed to herbicide 
agents, to include Agent Orange, while in service.  Although 
the veteran contends that he was assigned to temporary duty 
in Vietnam, his DD 214 does not show Vietnam service and the 
NPRC was unable to confirm any Vietnam service.  The Board 
finds that the negative response from the NPRC constitutes 
the most probative evidence concerning the veteran's duty 
locations.  As such, there is no competent evidence of 
service actually in Vietnam.  Therefore, it is not presumed 
that he was exposed to herbicides while in service.  
Consequently, presumptive service connection for diabetes 
mellitus, type II, based on exposure to herbicides is not 
warranted.

For the foregoing reasons, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for diabetes mellitus type II is denied.  



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



